Name: Commission Regulation (EEC) No 2231/87 of 27 July 1987 amending Regulation (EEC) No 1292/87 on the issuing of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of common wheat held by the the United Kingdom intervention agency for use in feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 87 Official Journal of the European Communities No L 206/ 15 COMMISSION REGULATION (EEC) No 2231/87 of 27 July 1987 amending Regulation (EEC) No 1292/87 on the issuing of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of common wheat held by the the United Kingdom intervention agency for use in feedingstuffs HAS ADOPTED THIS REGULATION : Article 1 Article 3 (2) of Regulation (EEC) No 1292/87 is replaced by the following : *2. The last partial invitation to tender shall expire on 25 August 1987.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulaton (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July laying down the procedure and condi ­ tions for the disposal of cereals held by the intervention agencies (3), as last amended by Regulation (EEC) No 124/87 (4), Whereas the last partial invitation to tender under Commission Regulation (EEC) No 1292/87 (*), as amended by Regulation (EEC) No 1810/87 (*), should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29 . (3) OJ No L 202, 9 . 7 . 1987, p . 23 . 0 OJ No L 15, 17. 1 . 1987, p. 9 . h OJ No L 121 , 9 . 5 . 1987, p . 24 . (*) OJ No L 170, 30 . 6 . 1987, p. 27.